FILE COPY




                                Fourth Court of Appeals
                                      San Antonio, Texas
                                        December 1, 2015
 Breakfront, LLC; Golden Oak Partners, LLC; Mark Slotkin, Individually, and as Trustee of the Slotkin
                      Family Children’s Trust dtd January 1, 1997Appellant/s
                                       No. 04-15-00609-CV

 BREAKFRONT, LLC; Golden Oak Partners, LLC; Mark Slotkin, Individually, and as Trustee of the
                 Slotkin Family Children’s Trust dtd January 1, 1997,
                                     Appellants


                                                   v.

                           SOUTHWEST GUARANTY INVESTORS, LTD.,
                                        Appellee

                     From the 81st Judicial District Court, Atascosa County, Texas
                                  Trial Court No. 14-04-0331-CVA
                            Honorable Russell H. Wilson, Judge Presiding

                                      ORDER

       Extension of time to file the court reporter’s record is this date NOTED. Time is extended
to December 30, 2015.

                                                             PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



   cc: Clinton Butler                                        Leticia Murillo Escamilla
   Langley & Banack                                          Court Reporter
   PO Box 265                                                1903 Harness Lane
   Karnes City, TX 78118                                     San Antonio, TX 78227

   Jeffrey D. Small                                          Robin Leaf Harrison
   Law of Jeff Small                                         Campbell Harrison & Dagley L.L.P.
   12451 Starcrest Dr Ste 100                                Two Houston Center
   San Antonio, TX 78216-2988                                Houston, TX 77010-1031